                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 03, 2019
                       200UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

MANUEL QUINONES JR,                          §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-190
                                             §
JOE FRANK GARZA, et al,                      §
                                             §
        Defendants.                          §

                 OPINION AND ORDER DENYING PLAINTIFF’S
                  MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff Manuel Quinones, Jr., proceeding pro se, has filed this civil rights action

pursuant to 42 U.S.C. § 1983.       Pending before the Court is Plaintiff’s Motion for

Appointment of Counsel. (D.E. 9).

       In a separate order, the undersigned granted Plaintiff’s application to proceed in

forma pauperis. (D.E. 12). That order also provided that “[n]o motions for appointment

of counsel shall be filed until the Court has completed its screening pursuant to 28 U.S.C.

§ 1915A, which may include a hearing under Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985).” (D.E. 12, ¶ 9). This Court has yet to complete the § 1915A screening process in

this case.   Accordingly, Plaintiff’s Motion for Appointment of Counsel (D.E. 9) is

DENIED without prejudice to renew after the screening process has been completed.

       ORDERED this 3rd day of September, 2019.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE


1/1
